Citation Nr: 0834299	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-03 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
anxiety disorder.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from September 1960 to 
April 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal, the veteran maintains that his 
service-connected anxiety disorder has been rated based on 
records which no longer reflect the current level of 
severity.  He asserts that he cannot work and has not worked 
for several years.   His psychiatric disorder is purportedly 
totally disabling for an occupation and his ability to 
socialize is limited to persons with whom he has formed a 
long-term trust.  He also describes having mood and memory 
problems.  He says that his wife must handle all of the bills 
which only angers him.  Also, he has sleep disturbance.  He 
also indicates that there are new records available from the 
Tribal Health Center as well as VA records from the 
Pensacola, Florida facility, which support his claim.  

As the veteran has asserted that his service-connected 
disability has worsened since his last examination, he should 
be afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Also, when reference is made to pertinent medical 
records, especially records in VA's possession, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  While the record contains some record 
from the Pensacola VA and the Tribal Health Center, they do 
not appear to be complete records.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, VCAA notice was not 
issued with regard to Dingess/Hartman.  As this case is being 
remanded, the veteran should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be sent a VCAA letter 
which complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the VA 
facility in Pensacola, Florida.  

3.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at Tribal 
Health Center.  

4.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
must be made available to the examiner 
and the examiner should indicate in 
his/her report whether or not the claims 
file was reviewed.  Any indicated tests 
should be accomplished.  The examiner 
should be provided the diagnostic 
criteria for Diagnostic Code 9413 and 
should provide clinical findings 
consistent with those criteria.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

5.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

